Citation Nr: 0724802	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-17 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a stress fracture of the right heel.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a stress fracture of the left heel.

3.  Entitlement to a compensable evaluation for the residuals 
of a "left leg sprain".

4.  Entitlement to an effective date earlier than July 17, 
2003, for the granting of a 10 percent disability evaluation 
for the residuals of a stress fracture of the right and left 
heels.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Chicago, Illinois, Regional 
Office (RO), of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2003, the veteran submitted a claim to the RO asking 
that his service-connected disabilities be assigned a 
compensable evaluation.  The veteran underwent a VA 
orthopedic examination in November 2003 and those results 
were forwarded to the RO for review.  Based on the medical 
information obtained in that exam report, the RO initially 
denied the veteran's request.  The veteran was notified of 
the decision and he appealed.  After a further review of the 
record, the RO issued a Statement of the Case (SOC).  In the 
SOC, the RO granted a 10 percent disability rating for the 
conditions affecting both heels.  The third disability, that 
involving a left leg sprain, was deemed noncompensable.  

The 10 percent disability ratings that have been assigned to 
the heel disabilities are not a full grant of the benefit 
sought on appeal because higher ratings are available.  
Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  As such, these two 
issues remain on appeal and before the Board.

Tied into the granting of the two 10 percent disability 
ratings is a related issue - that of entitlement to an 
earlier effective date.  When the RO awarded the 10 percent 
ratings, it assigned an effective date.  The effective date 
assigned was July 17, 2003, the date in which the veteran's 
increased rating claim was received by the RO.  The veteran 
has claimed that the effective date should be prior to July 
2003 since he claims he was suffering from symptoms and 
manifestations produced by the two conditions prior to July 
2003.  

With respect to the earlier effective date claim, the record 
reveals that the RO never issued a formal rating decision on 
the merits of the veteran's claim.  Instead of issuing such a 
decision, the RO issued a Statement of the Case (SOC).  In 
the SOC, the RO stated that the earlier effective date issue 
was covered by the rating action issued in March 2004.  The 
Board disagrees with that assessment.  The March 2004 rating 
action discussed the veteran's heel disabilities along with 
the left leg sprain.  It also discussed whether a combined 10 
percent disability evaluation should have been assigned.  The 
rating action did not mention any claim involving an earlier 
effective date.  Thus, since a separate and distinct rating 
decision has not been sent to the veteran for his edification 
and review, the claim must be remanded so that this 
procedural defect may be addressed.

Along with the lack of a separate rating decision not being 
issued on the claim involving an earlier effective date, the 
claims folder also reveals that the veteran was not told 
specifically how he could prevail on his claim.  Furthermore, 
he was not informed how the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (the assignment of 
effective dates) affected his claim.  Therefore, the claim 
must be remanded so that such information may be presented to 
the veteran prior to the Board issuing a decision on the 
merits of his claim.  

Additionally, as a part of the veteran's claim for an 
increased evaluation, the veteran submitted a copy of a 
determination made by the Social Security Administration 
(SSA).  In that determination, it was reported that the 
veteran had received medical treatment at VA facilities.  A 
review of the claims folder indicates that the RO did not 
attempt to discover from the veteran which VA facility he had 
used.  Moreover, it appears that the RO did not request all 
of the veteran's treatment records from the various Chicago-
land VA Medical Centers (VAMCs).  Although there is some 
indication that the veteran may have received extensive 
psychological care at the VAMCs, he may also have received 
treatment or care for his leg and feet disabilities.  

The VA has a duty to assist a veteran with his claim.  A part 
of that duty to assist is the obtaining of medical records 
that the VA has been made aware thereof.  Hence, while the 
claim is remanded for the purpose of correcting the above-
noted procedural deficiency, the RO should seek to obtain all 
of the veteran's medical records from the various VA 
facilities.  These records should be included in the claims 
folder for future review.  The Board notes that these records 
are being requested because they may provide additional 
information concerning the veteran's heel and leg disorders, 
which must be taken into account when determining whether an 
increased evaluation should be assigned.  Those records are 
also important because they may indicate whether the veteran 
submitted a claim involving all three disabilities on a date 
earlier than July 17, 2003.

The Board further notes that the veteran underwent VA 
Podiatry Assessments in October and November 2003.  A 
specific VA Joints Exam was performed in October 2003.  Upon 
reviewing those documents, it is unclear to the Board as to 
what are the symptoms and manifestations produced by the 
veteran's service-connected bilateral calcaneous stress 
fractures versus those produced by his nonservice-connected 
bilateral plantar fasciitis.  Because of this lack of 
clarity, it is also the Board's opinion that an examination 
of the veteran's feet and ankles should be accomplished so 
that the Board may rate the disabilities properly.  

Moreover, it is unclear as to what exactly constitutes a 
"left leg sprain".  That is, because of the imprecise 
classification of the disorder, it is difficult to determine 
what specific body part was affected by the sprain.  While 
the RO classified the sprain as one analogous to an ankle 
sprain, the record is unclear what area of the leg has been 
examined in order to determine whether the veteran now 
suffers from the residuals of the leg sprain.  More 
specifically, the most recent VA examination, accomplished in 
October 2003, reports the doctor's findings with respect to 
all of the left lower extremity including the foot.  However, 
the doctor did not clarify which body part, i.e., ankle, 
shin, knee, etcetera, he was designating as the residual 
sprain.  Without knowing this, it is very difficult to 
effectively determine whether the evidence supports the 
veteran's contentions - that a compensable evaluation should 
be assigned.  Hence, the claim is also remanded for the 
purpose of obtaining medical clarification on this particular 
service-connected disability.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the issues on appeal.  In particular, the 
RO should advise the veteran in writing 
concerning how he may prevail on the 
issue involving an earlier effective 
date.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since August 1980 to the present for his 
service-connected disabilities, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

3.  The AMC/RO should request the 
appellant's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

4.  The AMC/RO should arrange for an 
examination of the left leg and ankle, 
along with both feet, by an orthopedist 
who has not previously seen or treated 
the veteran.  The purpose of this 
examination is to discover the severity 
of the service-connected disabilities.  
The claims folder, including any 
documents obtained as a result of this 
Remand, should be made available to the 
examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to review the 
veteran's medical records, including his 
service medical records, and to make a 
determination what specific body part was 
affected when the veteran sprain his 
"left leg".  If the doctor can not make 
such a determination, then it is asked 
that he/she so state that for the record.

Additionally, the veteran's bilateral 
heel disability should be examined and 
the examiner should specifically annotate 
what symptoms and manifestations are 
produced by the disorders.  The examiner 
should also discuss what symptoms and 
manifestations are produced by any other 
nonservice-connected disability of the 
feet.  The examiner must provide specific 
findings with respect to any limitations 
of function, muscle loss, nerve damage, 
etcetera.  The examiner should further 
provide comment on whether the veteran's 
heel disabilities have aggravated a 
nonservice-connected disability of the 
feet and vice versa.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  The AMC/RO must issue a separate rating decision on 
the issue involving an earlier effective date.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



